                                                                 DARREN BRENNER, ESQ.
                                                             1   Nevada Bar No. 8386
                                                                 SCOTT R. LACHMAN, ESQ.
                                                             2   Nevada Bar No. 12016
                                                                 AKERMAN LLP
                                                             3   1635 Village Center Circle, Ste. 200
                                                                 Las Vegas, Nevada 89134
                                                             4   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             5   Email: darren.brenner@akerman.com
                                                                 Email: scott.lachman@akerman.com
                                                             6
                                                                 Attorneys for Plaintiff
                                                             7
                                                                                                  UNITED STATES DISTRICT COURT
                                                             8                                         DISTRICT OF NEVADA
                                                             9   U.S. BANK, NATIONAL ASSOCIATION, AS                    Case No.: 2:15-cv-01463-RCJ-GWF
                                                                 TRUSTEE FOR THE HOLDERS OF THE
                                                            10   CSFB MORTGAGE SECURITIES CORP.,
                                                                 ADJUSTABLE RATE MORTGAGE TRUST                         MOTION TO REMOVE ATTORNEY FROM
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   2005-8, ADJUSTABLE RATE MORTGAGE–                      ELECTRONIC SERVICE LIST
                                                                 BACKED PASS-THROUGH CERTIFICATES,
                      LAS VEGAS, NEVADA 89134




                                                            12   SERIES 2005-8,
AKERMAN LLP




                                                            13                                    Plaintiff,
                                                                 vs.
                                                            14
                                                                 COUNTRYSIDE               HOMEOWNERS
                                                            15   ASSOCIATION; K K REAL ESTATE
                                                                 INVESTMENT     FUND,         LLC; DOE
                                                            16   INDIVIDUALS I-X, inclusive, and ROE
                                                                 CORPORATIONS I-X, inclusive,
                                                            17
                                                                                                  Defendants.
                                                            18

                                                            19
                                                                 TO:          ALL PARTIES OF RECORD AND THEIR COUNSEL:
                                                            20
                                                                              PLEASE TAKE NOTICE that Plaintiff U.S. Bank, National Association, as Trustee for the
                                                            21

                                                            22   Holders of the CSFB Mortgage Securities Corp. , Adjustable Rate Mortgage Trust 2005-8, Adjustable

                                                            23   Rate Mortgage-Backed Pass-Through Certificates, Series 2005-8, hereby provides notice that

                                                            24   Vatana Lay, Esq., is no longer associated with the law firm of Akerman LLP.
                                                            25   ///
                                                            26   ///
                                                            27   ///
                                                            28
                                                                                                                    1
                                                                 48748840;1
                                                                              Akerman LLP continues to serve as counsel for U.S. Bank, National Association in this action.
                                                             1

                                                             2   All items, including, but not limited to, pleadings, papers, correspondence, documents and future

                                                             3   notices in this action should continue to be directed to Darren T. Brenner, Esq. and Scott R. Lachman,

                                                             4   Esq.
                                                             5
                                                                 DATED this 30th day of April, 2019
                                                             6

                                                             7                                                    AKERMAN LLP

                                                             8                                                    /s/ Scott R. Lachman
                                                                                                                  DARREN BRENNER, ESQ.
                                                             9                                                    Nevada Bar No. 8386
                                                                                                                  SCOTT R. LACHMAN, ESQ.
                                                            10                                                    Nevada Bar No. 12016
                                                                                                                  1635 Village Center Circle, Ste. 200
                                                                                                                  Las Vegas, Nevada 89134
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                    Attorneys for Plaintiff
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13                                               COURT APPROVAL

                                                            14                IT IS SO ORDERED.

                                                            15                      May 1, 2019
                                                                              Date:______________

                                                            16                                                              ___________________________________
                                                                                                                            UNITED STATES MAGISTRATE JUDGE
                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                        2
                                                                 48748840;1
